El Juez Asocíalo Señor Aldrey,
emitió la opinión del tribunal.
Mientras se tramitaba en la Corte de Distrito de Ponce nn procedimiento sumario promovido por Tbe Federal Land Banli of Baltimore contra Julia Gí-arcía Beyes y también contra Boque Santi Galleti y su esposa María García Beyes para el cobro de una cantidad de dinero garantizada con hipoteca de dos fincas rústicas, una de las cuales es de cuatro cuerdas ochenta céntimos con casa, los demandados en ese procedi-miento presentaron demanda en la Corte Municipal de Juana Díaz contra el banco ejecutante y contra Abraham Sepulveda, éste en su carácter de márshal de la Corte de Distrito de Ponce, para que se declarase por la corte que Boque Santi y su esposa tienen su hogar seguro en la finca de cuatro cuer-das ochenta céntimos con casa, que con otra es objeto del pro-cedimiento sumario en la Corte de Distrito de Ponce, y para que prohíba al banco ejecutante y al márshal de la Corte de Distrito de Ponce que vendan esa parcela de terreno.
Vendidas en subasta en el procedimiento ejecutivo las dos fincas y adjudicadas al acreedor, cuando el márshal de la Corte de Distrito de Ponce trataba de dar posesión de la finca de cuatro cuerdas ochenta céntimos al banco, los de-mandantes en la Corte Municipal de Juana Díaz solicitaron de ese tribunal que para asegurar la efectividad de la sen-tencia que se dictase en ese pleito prohibiese al banco y al márshal demandado que lancen a los demandantes de la ex-presada finca y casa apercibidos de ser castigados por desa-cato. En esos términos decretó la corte municipal el asegu-ramiento de la sentencia.
En procedimiento de certiorari establecido por el banco ante la Corte de Distrito de Ponce contra esa resolución fue-ron oídas las partes y recayó sentencia anulando la expre-sada resolución de la corte municipal y se interpuso esta ape-lación.
Cuando se solicitó y se obtuvo el aseguramiento de sentencia en la forma que fué decretada estaba en tramita-*423eión en la Corte de Distrito de Ponce el procedimiento insti-tuido por el banco para la ejecución de la hipoteca, pues el márshal de dicha corte no había dado posesión al acreedor de la finca de cuatro cnerdas ochenta céntimos que_ le fué ad-judicada. Arroyo v. Zavala, 40 D.P.R. 269.
Si bien la prohibición que decretó la Corte Municipal de Juana Díaz lo fué de acuerdo con la Ley para asegurar la efectividad de sentencias, su orden prohibitoria por sus términos y por sus efectos equivale a una orden de injunction, cuyo propósito y efecto en este caso fué el suspender la ejecución de una orden decretada por una corte de jurisdicción superior, para lo cual no tenía facultad. En el caso de Quan Wo Chung Co. v. Laumeister, 38 Cal. 384, 17 Am. St. Rep. 261, una corte dictó un auto de injunction que impedía el cumplimiento de una orden de una corte superior a aquélla y la corte superior anuló el injunction y declaró que no podía prevalecer contra la orden del tribunal superior.
En vista de los hechos de este caso opinamos que la or-den de la corte municipal fué propiamente anulada por la Corte de Distrito de Ponce.

La sentencia apelada debe ser confirmada.

El Juez Asociado Señor Wolf está conforme con el re-sultado.